                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3                                          SAN JOSE DIVISION

                                   4
                                        FAZEED MOHAMMED,
                                   5                                                        Case No. 5:17-cv-01888-EJD
                                                       Plaintiff,
                                   6                                                        ORDER TO SHOW CAUSE RE:
                                                v.                                          SETTLEMENT
                                   7
                                        LOWE'S HOME CENTERS, LLC,                           Re: Dkt. No. 21
                                   8
                                                       Defendant.
                                   9

                                  10           The parties, having notified the court of settlement (Dkt. No. 21), are ordered to appear

                                  11   before the Honorable Edward J. Davila on December 20, 2018 at 10:00 AM in Courtroom No. 4,

                                  12   5th Floor, United States District Court, 280 South First Street, San Jose, California, 95113, to
Northern District of California
 United States District Court




                                  13   show cause why the case should not be dismissed pursuant to Federal Rule of Civil Procedure

                                  14   41(b). On or before December 13, 2018, the parties shall file a joint statement in response to the

                                  15   Order to Show Cause setting forth the status of the settlement as well as the amount of additional

                                  16   time necessary to finalize and file a dismissal.

                                  17           The Order to Show Cause shall be automatically vacated and the parties relieved of the

                                  18   obligation to file a joint statement if a stipulated dismissal is filed on or before December 13,

                                  19   2018.

                                  20           All other pretrial and trial deadlines and hearing dates are VACATED and any pending

                                  21   motions are TERMINATED. Failure to comply with any part of this Order will be deemed

                                  22   sufficient grounds to dismiss the action

                                  23           IT IS SO ORDERED.

                                  24   Dated: November 20, 2018

                                  25                                                      ______________________________________
                                                                                          EDWARD J. DAVILA
                                  26                                                      United States District Judge
                                  27

                                  28   Case No.: 5:17-cv-01888-EJD
                                       ORDER TO SHOW CAUSE RE: SETTLEMENT
                                                                        1
